Citation Nr: 1814368	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine strain as secondary to service-connected bilateral pes planus with plantar fasciitis.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities as secondary to service-connected bilateral pes planus with plantar fasciitis.

3.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed mood effective September 26, 2008, and to a rating in excess of 70 percent disabling effective August 30, 2016.

4.  Entitlement to an initial disability rating in excess of 10 percent for right ankle degenerative joint disease effective January 13, 2009, and to a rating in excess of 20 percent disabling effective August 26, 2016.

5.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain.

6.  Entitlement to an effective date earlier than September 26, 2008, for the award of a total disability evaluation based on individual unemployability.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was previously represented by Disabled American Veterans.  However, in August 2016, Disabled American Veterans withdrew its representation of the Veteran and no subsequent VA Form 21-22 or 21-22a has been submitted to select a new representative.  

In an April 2012 rating decision, the effective date for a total disability rating based upon individual unemployability (TDIU) was changed to September 26, 2008.  In a May 2017 rating decision, evaluations were increased for the right ankle disorder and the adjustment disorder.  Since these actions do not represent full grants of benefits, the matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board acknowledges that the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only; entitlement to specially adapted housing; and entitlement to a special home adaptation grant have been perfected via the April 26, 2012 substantive appeal, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction may have additional action to take on this issue.  As such, the Board will not take action on these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The April 26, 2012 substantive appeal could be interpreted as not perfecting the appeal the issues listed above.  However, VA has treated the issues as if they are on appeal.  Thus, the Board must evaluate the issues.

Additional evidence has been associated with the claims file since the last RO adjudication in May 2017.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issues of entitlement to service connection for a cervical spine strain and entitlement to service connection for bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 30, 2016, adjustment disorder with depressed mood was productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.

2.  Beginning August 30, 2016, adjustment disorder with depressed mood is productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.

3.  A left ankle strain is manifest by marked limitation of motion throughout the entire appeal period.

4.  Prior to August 26, 2016, right ankle degenerative joint disease is manifest by no more than moderate limitation of motion.  Beginning August 26, 2016, the Veteran is receiving the maximum evaluation for limitation of motion of the right ankle.  No other rating criteria apply.

5.  For the period prior to September 26, 2008, the Veteran was service-connected for severe bilateral pes planus with plantar fasciitis evaluated as 50 percent disabling.

6.  The evidence of record shows the Veteran had a high school diploma and some college courses. 

7.  The Veteran's service-connected disabilities did not preclude him from obtaining and following substantially gainful employment prior to September 26, 2008.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2016, the criteria for an evaluation in excess of 30 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2017).

2.  Beginning August 30, 2016, the criteria for an evaluation in excess of 70 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2017).

3.  The criteria for a 20 percent evaluation for a left ankle strain throughout the entire appeal period have been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5271 (2017).

4.  Prior to August 26, 2016, the criteria for an evaluation in excess of 10 percent for right ankle degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5271 (2017).

5.  Beginning August 26, 2016, the criteria for an evaluation in excess of 20 percent for right ankle degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5271 (2017).

6.  The criteria for a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities prior to September 26, 2008 have not been met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(b)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, notice of the requirements for disability evaluations was satisfied by letters sent to the Veteran in February 2008, May 2009, November 2009, and February 2011.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims were last adjudicated in May 2017.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  

In this case, service treatment records, private medical records, VA treatment records, and lay statements have been associated with the record.  In February 2008, February 2010, and September 2016, VA afforded the Veteran adequate examinations with respect to the severity of his disabilities.  The Board finds these examinations to be adequate to address the current severity of each disability.  The VA examiners reviewed the evidence of record or at a minimum considered the Veteran's history and statements, and rendered medical evaluations and opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings Principles

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Given the nature of the present claims for higher initial evaluations, the Board has considered all evidence of severity since the effective dates for the awards of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluation of Right and Left Ankles

The Veteran seeks higher evaluations for his separately rated right and left ankle disorders.  The right ankle is evaluated as 10 percent disabling prior to August 26, 2016, and as 20 percent disabling beginning August 26, 2016.  The left ankle is evaluated as 10 percent disabling for the entire appeal period.  Both ankles are evaluated under Diagnostic Code 5271, limitation of motion.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion. 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The evidence in this case shows a February 2008 VA foot examination in which right ankle dorsiflexion was from 0 degrees to 20 degrees.  Plantar flexion was from 0 degrees to 40 degrees.  Repetitive activity caused a mild spasm.  No left ankle range of motion was provided.

A January 2010 VA examination showed that in July 2009, the Veteran underwent left tarsal tunnel release surgery, a left partial plantar fasciotomy, open tendo Achilles lengthening, and excision of two to three metatarsal neuroma.  The right side was to be done in March or April 2010.  On physical examination, the right ankle was painful at rest.  There was no ankle instability or tendon abnormality.  There was no angulation.  Range of motion testing showed 0 to 15 degrees dorsiflexion and 0 to 30 degrees plantar flexion.

The left ankle examination revealed pain at rest, no ankle instability, no tendon abnormality, and no angulation.  Range of motion testing showed 0 to 10 degree of dorsiflexion and 0 to 25 degrees of plantar flexion.  There was objective evidence of pain with active and repetitive motion for both ankles.  There were no additional limitations after three repetitions of range of motion.

An August 2016 VA ankle disorders examination was conducted.  The examiner noted Achilles tendon reconstruction surgery of the right ankle in 2015 and Achilles tendon lengthening surgery of the left ankle in 2009.  The left ankle X-ray showed degenerative changes.  Range of motion of the right ankle was 0 to 5 degrees dorsiflexion and 0 to 5 degrees plantar flexion.  Range of motion of the left ankle shows 0 to 10 degrees dorsiflexion and 0 to 15 degrees plantar flexion.  Pain was noted to cause functional loss.  Pain was noted on weight bearing.  There was no additional functional loss after repetitive use testing.  Fatigability, incoordination and weakness did not limit the Veteran's functional ability with repeated use over time.

Based on a review of the evidence, the Board finds that an increased evaluation to 20 percent for the left ankle is warranted for the entire appeal period.  As to the right ankle, the Board finds that an increased evaluation is not warranted at either stage of the appeal period.

As to the left ankle, the Board finds that the January 2010 and August 2016 range of motion test results constitute "marked" limitation of motion.  In January 2010, dorsiflexion was half of the normal range of motion and plantar flexion was nearly half of normal, decreased by 15 degrees from normal.  The August 2016 plantar flexion for the left ankle was even lower.  The Board deems this to more nearly approximate the marked criteria, warranting the maximum 20 percent evaluation.

As to the right ankle, the Board notes that dorsiflexion in January 2010 was decreased only 5 degrees from normal and plantar flexion was decreased only 25 percent (by 10 degrees) from normal.  The Board finds this does not more nearly approximate marked limitation of motion.  Thus, a higher evaluation is not warranted prior to August 26, 2016.  Beginning August 26, 2016, the Veteran is receiving the maximum evaluation under the rating criteria.  The Board does not find any other rating criteria that apply to the Veteran's symptoms and affected anatomy.

The Board acknowledges the Veteran's lay statements that he is entitled to a higher evaluation, but finds that they are too vague to be of further assistance.  The lay statements do not provide the required range of motion measurements.  Accordingly, while an increase in warranted for the left ankle, it is not warranted for the right ankle.

Evaluation of Adjustment Disorder with Depressed Mood

The Veteran asserts that he is entitled to an evaluation in excess of 30 percent prior to August 30, 2016, and an evaluation in excess of 70 percent beginning August 30, 2016.  The Veteran's adjustment disorder with depressed mood is evaluated under Diagnostic Code 9440, chronic adjustment disorder.  Diagnostic Code 9440 is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.  

Under the General Rating Formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The record in this case shows that, in a February 2010 VA mental disorders examination, the Veteran reported being married for 10 years and he described a "pretty good" relationship with his wife.  He had a great relationship with his three year old daughter.  The Veteran reportedly maintained social contact with his mother and sibling, noting that he would talk to them on a regular basis.  His father is deceased.  He reported seeing friends once every three months.  He described leisure activities, noting that he cannot participate in sports due to his feet.

The examiner considered the Veteran to be mildly impaired with regard to psychosocial functioning.  The Veteran reported mild intermittent depression, persisting off and on since 2005.  He attributed the depression to "not being able to work, lack of funds . . . not being able to get out in the public like [he] used to."  The Veteran had suicidal thoughts in 2005, but his mood improved in 2006.  He had no suicidal ideation at the time of the examination.

The mental status examination showed the Veteran to be clean, neatly groomed, and appropriately dressed.  His speech was clear and coherent.  His attitude toward the examiner was cooperative, relaxed and attentive.  Affect was appropriate.  Mood was dysphoric and calm.  Attention was intact, as was orientation.  Thought content and process were unremarkable.  Delusions were not present.  Intelligence was average.  Insight was noted as "[p]atient understands that he/she has a problem."  Sleep was impaired by sleep disruptions four times per week which resulted in daytime fatigue.

The Veteran denied having hallucinations.  He exhibited some obsessive/ritualistic cleaning behaviors.  He endorsed having a moderate brief panic attack when he was pulled over by police the prior year.  He reported no panic attacks since that time.  Homicidal and suicidal thoughts were not present.  Impulse control was fair.  He had episodes of violence in terms of anger and irritability.  He stated he will "close up" and become quiet when he gets irritable.  He noted a history of assault charges in the late 1990s, but no problems with physical altercations since that time.  Memory was normal.

The diagnosis was adjustment disorder with depressed mood.  The examiner found the disorder had signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Pertinent symptoms were depressed mood, sleep disruption, and irritability.

In the August 2016 VA mental disorders examination, the examiner found that the Veteran's occupational and social impairment was "with deficiencies in most areas."  The Veteran reported that in recent years several family members have passed away.  The Veteran was living with his wife and daughter in an apartment.  He continued to seek medical treatment for his ruptured tendons.  The Veteran reported feeling depressed and down, like he is a burden on his wife.  He stated he tries to cover these feelings by appearing upbeat and happy.

The Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

Behavioral observations were noted as the Veteran arriving early for his appointment, smiling, and seeming quite carefree.  After some discussion, he admitted that he often felt like a failure and a burden to his family, but that his method of coping with these black moods was to try to joke and lighten the feelings of others.  He was neatly and casually dressed and well groomed.  His mood was variable.  His speech was normal in cadence and content.  His judgment was immature.  His perception was adequate.  He was alert and oriented.  His affect was variable.  His psychomotor activity was noted to be "walks with crutches, boot on right foot."  His long term memory was fair.  Short term memory showed mild impairment.  Thought content was immature.  Intellect was average.  Insight was marginal.  Thought processes were immature. The Veteran denied hallucinations and suicidal and homicidal ideation.  

Next, the Board finds no indication the Veteran underwent treatment for mental disorders.  A July 2009 depression screen was negative and the Veteran reported feeling not at all depressed, down, or helpless.  A May 2011 vocational rehabilitation assessment indicated the Veteran had requested help with his "PTSD" and it was recommended that he talk with his VA doctors about available programs. 

After a review of the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted prior to August 30, 2016, and an evaluation in excess of 70 percent is not warranted beginning August 30, 2016.  For the period prior to August 30, 2016, an evaluation in excess of 30 percent is not warranted because the severity, duration and frequency of symptoms show no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In that regard, the severity of the Veteran's symptoms was noted as mild impairment in the February 2010 VA examination.  The Board's impression of the mental status examination report supports the examiner's conclusion of mild impairment.  He reported good relationships with his family.  His occupational functioning appeared to be the result of his physical disabilities, not his psychiatric disability, as indicated through his numerous claims that he was unable to work due to his bilateral foot disorder. 

A higher evaluation is not warranted because the severity, duration, and frequency of the symptoms do not more nearly approximate the criteria for the higher evaluations.  Although the Veteran was shown to have depressed mood, sleep disruption, irritability and was in need of a memory aids, a depression screen was negative.  Furthermore, there is little evidence of treatment that might have otherwise supported a higher evaluation.  The Veteran provided little lay evidence of his symptoms, pointing to his vocational rehabilitation file.  The Board found no support for a higher rating in the vocational rehabilitation file.  Thus, the Board finds reduced reliability, deficiencies in most areas, and total occupational and social impairment were not present.

For the period beginning August 30, 2016, an evaluation in excess of 70 percent is not warranted because both total occupational and total social impairment are not shown.  The Veteran's ability to maintain positive relationships within his family (i.e. his wife and daughter), indicates any social impairment he may have is not "total."  Because the evidence does not more nearly approximate a higher evaluation at any time during the appeal period, increased ratings are not warranted.

TDIU

The Veteran has been awarded a TDIU effective September 26, 2008.  He asserts that he is entitled to an earlier effective date because he was unable to work prior to that date.

The Board notes that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (emphasis added).  VA regulations distinguish between claims for service connection and claims for increased ratings when establishing effective dates.

In this case, the Veteran submitted a formal application for a TDIU in April 2006.  The claim was denied by a rating decision dated January 2007.  The Veteran appealed the decision, however, withdrew his appeal in November 2007.  He resubmitted the claim on December 18, 2007, and it was denied in a June 2008 rating decision.  He again submitted the claim on July 21, 2008 and it was again denied in a September 2008 rating decision.  However, in August 2008, he appealed the June 2008 rating decision.

In light of the foregoing, the Board finds that the December 2007 claim is the operative claim for effective date purposes because the rating decision associated with it was appealed.  Prior to that, the Veteran had withdrawn his appeal.  In this case, the Board applies the earlier effective date provisions with respect to increased ratings claims, rather than service connection or initial ratings claims.  The laws and regulations pertaining thereto provide that the effective date of an increased evaluation "will be the date of receipt of the claim or the date entitlement arose."  38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997).  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable (i.e. if the facts were found) that the disorder had increased in severity during that time.  

In this case, the earliest possible effective date for an award of a TDIU is December 18, 2006.  Nonetheless, it must be determined if the facts support unemployability from December 18, 2006 to September 26, 2008.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

An extraschedular TDIU may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In such case, the Board refers the claim to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b) (2017).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Here, prior to September 26, 2008, the Veteran was service-connected for only one disability, namely severe bilateral pes planus with plantar fasciitis.  The disability was evaluated as 10 percent disabling effective May 2, 1995, and as 50 percent disabling effective December 15, 2005.  The disability ratings did not meet the schedular criteria for the award of a TDIU.  However, the Board must evaluate whether referral for an extraschedular evaluation is warranted.

In that regard, the evidence shows that a December 2006 VA medical examination for the feet was conducted.  At that time, the Veteran reported the constant use of orthotics to maintain ambulation, progressively worsening pain with sore feet and heels, less and less ability to walk or perform heavy work.  The examiner found that the Veteran's sole problem leading to the claim of unemployability was his chronic bilateral foot pain.  The examiner opined that "[c]learly, he is not employable as a laborer in positons that require lifting, pushing, pulling, prolonged walking or standing.  This chronic disorder would not interfere with sedentary work requiring only limited standing/ walking, or upper body use/activity."

During a February 2008 VA feet examination, the Veteran reported that since October 2007 his foot pain was "really bad."  The pain was all day.  On good days it could be 7 out of 10 and on bad days it could be 10 out of 10.  Cold made it worse. Standing for long times or doing feet activity walking made it worse. When it flared up, he took pain medications.  Sometimes, he had to sit down.  He had to elevate his feet as well.  He reported being a full time student going to school only four times a week, according to the examination report.  The Board notes that the Veteran disputes this report of school attendance in an October 2013 correspondence.  

The evidence also shows that the Veteran had a high school diploma.  See February 2010 and September 2016 VA mental disorders examinations.  The Veteran reported attending some college through early 2006.  See April 2006 and October 2013 statements from the Veteran.  

Based on the foregoing, the Board finds there is insufficient evidence to conclude that the Veteran was unemployable prior to September 26, 2008, such that referral for an extraschedular evaluation is warranted.  The December 2006 VA medical opinion that the Veteran's chronic disorder would not interfere with sedentary work is highly probative because the examiner is experienced at assessing the severity of physical disorders.  Moreover, the Veteran listed his previous type of work as "computer skills" and "drafting/design tech" in his March 2005 VA Form 21-8940.  He also completed four years of drafting and design tech training at a community college.  This shows that his capabilities do not only lie in manual labor.  

The Board has considered the Veteran's lay statements that he could not work, that he was unable to find work and that he experienced pain and functional limitations due to his service-connected disorder.  However, the Board finds the December 2006 medical opinion to be more probative.  There is more evidence to indicate the Veteran was capable of sedentary work.  Finally, the regulations are based on the ability of the Veteran due to his service-connected disability, rather than the difficulties of the job market.  Here, the Board finds the Veteran had the ability to work, whether or not work was available.  Accordingly, referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is not warranted.


ORDER

Prior to August 30, 2016, an evaluation in excess of 30 percent for adjustment disorder with depression is denied.

Beginning August 30, 2016, an evaluation in excess of 70 percent for adjustment disorder with depression is denied.

A 20 percent evaluation for left ankle strain is granted for the entire appeal period.

Prior to August 26, 2016, and evaluation in excess of 10 percent for right ankle degenerative joint disease is denied.

Beginning August 26, 2016, an evaluation in excess of 20 percent for right ankle degenerative joint disease is denied.

Entitlement to a TDIU is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2017).  With respect to the cervical spine strain claim, the Board finds that an addendum opinion is required to address aggravation by a service-connected disorder.

With respect to bilateral peripheral neuropathy, evidence indicates that, despite normal nerve conduction studies in his lower extremities, the Veteran experiences neurogenic pain.  A March 2009 private treatment record shows that hyperflexing through midfoot put the plantar nerves on stretch causing him neurogenic pain.  A June 2009 private treatment record reported neuritis "coming from right Achilles tendon."  January 2010 private treatment records note the presence of neuropathic pain.  Moreover, the Veteran had nerve decompression surgery in July 2009 on his left ankle.  The medical opinion relied upon the normal nerve conduction studies and did not appear to take into account the nerve compression surgery and other private medical evidence, which indicates there was a peripheral nerve disorder at least at one point during the appeal period.  Therefore, the Board does not have enough information to render a decision in this case.  Moreover, the medical opinion did not address aggravation by the service-connected disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a qualified clinician to obtain the following medical opinions.  An examination of the Veteran is only necessary if deemed so by the clinician.

a.  Whether the Veteran has had a peripheral nerve disorder at any time during the pendency of the appeal (since September 2009).  When rendering the opinion, the examiner should consider the March 2009, June 2009, and January 2010 private treatment records, as well as the fact that nerve decompression surgery was performed in July 2009 to the left ankle.

b.  For each identified disorder, opine as to whether it is at least as likely as not that the disorder is proximately due to, or the result of, the Veteran's service-connected foot or ankle disorders.

c.  For each disorder identified above, opine as to whether it is at least as likely as not that the disorder is aggravated by the Veteran's service-connected disorders.

A rationale should be provided for all opinions.

2.  With respect to the cervical spine disorder, provide the Veteran's claims file to a qualified clinician to obtain the following medical opinions.  An examination of the Veteran is only necessary if deemed so by the clinician.

a. Opine as to whether it is at least as likely as not that the disorder is proximately due to, or the result of, the Veteran's service-connected foot or ankle disorders.

b.  Opine as to whether it is at least as likely as not that the disorder is aggravated by the Veteran's service-connected disorders.

A rationale should be provided for all opinions.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


